John A. Fogleman, Justice, concurring. I concur in the result. I cannot agree that the preponderance of the evidence shows that covenants that the lessee should at all times cultivate the leased lands in accordance with good husbandry and that he should do and perform every act reasonably necessary to keep erosion, and the effect thereof, at a minimum, were not broken. I feel that the preponderance of the evidence is clearly to the contrary. Building ponds, fencing and improvement of roads, and building sheds and other improvements may have increased both the market and rental value of the property but were wholly immaterial to these covenants. On the other hand, l agree with the chancellor that violation of these covenants was wholly immaterial in this case. Appellees exercised their option to purchase. The only way that these covenants could have been material to this litigation would pertain to the status of the property as security for the deferred purchase price. Appellants never sought to terminate the lease. They only sought to rescind the option and to regain possession of the property at the expiration of the lease. One of the appellants testified that, on the day of the trial, the farm was sufficient security for the $170,-000, which is that part of the purchase price to be deferred and paid over a five year period. That appears to have been the only evidence on the subject. I also think that the chancellor dealt properly with the removal of the timber, whether or not the cross-appeal has been abandoned. Supplemental Opinion on Motion to Clarify delivered January 29, 1979 Frank Holt, Justice. Appellants ask that our opinion be clarified to show that they have one year from the date of this opinion to remove timber from the lands. Appellees on cross-appeal asserted that the court erred in allowing the appellants an additional year in which to remove timber from the property. As indicated, the appellants reserved their right to sell timber from the property leased by them to the appellees during the 5 year lease. Appellees agree that the chancellor’s one year extension is a well fashioned relief if the appellants are entitled to any relief with respect to the removal of timber. During the 5 year lease, there were discussions between appellee McClaren and appellant George Newberry with respect to McClaren purchasing the timber from the appellants. In granting the one year extension, apparently the chancellor believed, and we cannot disagree^ that McClaren agreed to Newberry’s offer to sell the timber to him and then backed out of the agreement about one year later. Consequently, we think the chancellor was correct in extending the right to remove timber an additional year. Even so, appellees argue that the one year extension is extinguished inasmuch as one year has elapsed during the appellate proceedings without a supersedeas bond staying the decree. It is true that neither party filed a supersedeas bond; however, it is appellants’ position that “by apparent understanding neither party required a supersedeas bond. Each relied upon the status quo that neither would do anything pending the appeal to injure the other parties.” This assertion appears to be uncontroverted. Another answer is that if the appellants had exercised their rights to remove timber during the one year extension, their direct appeal would have been subject to dismissal on the theory that they had accepted the benefits of the chancellor’s decree and, therefore, waived their appeal. Affirmed on direct and cross-appeal. Purtle, J., not participating.